DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5-9, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Sato (US 2015/0132001).
With respect to claim 1, Sato ‘001 shows and discloses a semiconductor laser device (Fig 6-8) comprising: a semiconductor laser element (Fig 6-8: LD(s )11); a base material supporting the semiconductor laser element (Fig 6-8: a base 30/31 support the LDs 11; Section [047]); and a wiring portion formed on the base material and constituting a conduction path to the semiconductor laser element (Fig 6-8: wiring portion on the base wiring substrate 27 constituting a conduction path to the LDs 11), wherein the base material includes: a mounting face oriented to one side in a thickness direction of the base material, the semiconductor laser element being mounted on the mounting face (Fig 6-8: a mounting face/top oriented to one side of the base 31/30, the LD mounted on the mounting face); and an emission part located on one side with respect to the semiconductor laser element in a first direction perpendicular to the thickness direction, and light from the semiconductor laser element is emitted out through the emission part (Section [052]; See also Fig 1-16).

With respect to claim 2, Sato ‘001 shows wherein the base material includes an opening located on the one side in the thickness direction with respect to the semiconductor laser element (Fig 1-16: an opening/space for laser emission emit).

With respect to claim 3, Sato ‘001 shows wherein the emission part is provided with a first cover that transmits light from the semiconductor laser element (Fig 1-16; Section [31-32] emission LDs and optical components cover transmits light the LDs 11).

With respect to claim 5, Sato ‘001 shows further comprising a second cover that covers the opening (Fig 1-3B, 5: 2 housing; Section [033]; ).

With respect to claim 6, Sato ‘001 shows wherein the base material includes a mounting face oriented in the thickness direction, and the wiring portion includes a mounting terminal section formed on the mounting face (Fig 5-7, 9-12: the base 31/30 includes a mounting face/top oriented in the thickness direction with wiring includes a mounting terminal/pads formed on the mounting face/top).
With respect to claims 7, 8 Sato ‘001 shows wherein the mounting face is oriented to the one side in the thickness direction; AND wherein the mounting face is oriented to another side in the thickness direction (Fig 5-7, 9-12: where mounting face/top oriented to one side AND oriented to another side of the base surface 31/30).

With respect to claim 9 Sato ‘001 shows wherein the wiring portion includes an element mounting section formed on the mounting face, and the semiconductor laser element is mounted on the element mounting section (Fig 5-7, 9: wiring includes an element mounting section/31a pads  formed on the mounting face/top of base 11, and  the LDs 11 is mounted on the element mounting section pads; See also Fig 10-12, Section [39-53] bonding wires to 23a-e pads,  27a-c wiring pads, 27 wiring substrate).
With respect to claim 17 Sato ‘001 shows and discloses further comprising a temperature detection element, supported by the base material and electrically continuous with the wiring portion (Fig 3-16: 18 thermistor; Section [37-38, 46]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2015/0132001).
With respect to claim 4, the claim further requires wherein the first cover includes a lens portion that refracts the light from the semiconductor laser element.  Sato ‘001 did not explicitly state as the above.  However, Sato ‘001 did show a cover includes optical components and lens receives light from the laser elements.  It has been held, that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In this case, it well-known and within one skill in the art to recognize optical elements or lens would refract/bend light – since optical elements/lens have different material/density than that of air, and light would refracts/bend when light travel from the LDs through air and contact with the optical elements/lens, for the benefit of focusing/directing/guiding the beam output for its intended use/purpose. 

Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10:
wherein the base material includes: a rear end face oriented to another side in the first direction and reaching the mounting face; and at least one rear groove recessed from the rear end face and reaching the mounting face, and the wiring portion includes at least one rear communicating portion formed on the rear groove and electrically connecting the semiconductor laser element and the mounting terminal section to each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato (US 2016/0134388) shows and discloses an optical module comprising plurality of signal sources LDs mounted on the surface of carrier wiring substrate having circuit pads, wirings, PD, optical components and collimating lens in a covering housing in directing emits light output (Fig 1-8; Section [19-43]).

Sato (US 2014/0126917) shows and discloses an optical module comprising LDs mounted on the surface of carrier wiring substrate having circuit pads, wirings, PD, optical components and collimating lens in a covering housing in directing emits light output (Fig 1-4; Section [20-30]).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828